              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 1 of 52




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorney for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                            UNITED STATES DISTRICT COURT

10                        NORTHERN DISTRICT OF CALIFORNIA

11   KEITH H. (“MALIK”) WASHINGTON, an       )       Case No.:
     individual; and SAN FRANCISCO BAY       )
12                                           )
     VIEW NATIONAL BLACK NEWSPAPER,          )       VERIFIED APPLICATION FOR A
13   a California corporation,               )       TEMPORARY RESTRAINING
                                             )       ORDER AND AMENDED
14          Plaintiffs,                      )       COMPLAINT FOR DAMAGES AND
                                             )       INJUNCTIVE AND DECLARATORY
15                                           )
                   vs.                       )       RELIEF
16                                           )
     FEDERAL BUREAU OF PRISONS, a            )       1. First Amendment to the United States
17   public agency of the United States; THE )       Constitution
     GEO GROUP, INC., a Florida corporation, )
18                                           )
     dba GEO CALIFORNIA, INC.; MONICA )              2. Fifth Amendment to the United States
19   HOOK, an individual; MARIA RICHARD, )           Constitution
     an individual; WILL GOMEZ, an           )
20   individual, MURTALA LANVAL, an          )       3. Art. I, § 2, California Constitution
     individual, and DOES 1 through 10,      )
21                                           )
     inclusive,                              )       4. Cal. Civ. Code § 52.1(b)
22                                           )
            Defendants.                      )       5. Breach of Contract
23                                           )
                                             )       6. Conversion
24                                           )
                                             )
25                                           )       Civil Rights
                                             )
26                                           )       DEMAND FOR A JURY TRIAL
                                             )
27                                           )
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 1
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 2 of 52




1           Plaintiffs, Keith H. “Malik” Washington and the San Francisco Bay View
2     National Black Newspaper (“SF Bay View”) bring this action, pursuant to the First
3     and Fifth Amendments to the United States Constitution, Article I, section 2 of the
4     California Constitution, California Civil Code section 52.1(b), the Administrative
5     Procedure Act, and the Declaratory Judgment Act, to obtain injunctive and
6     declaratory relief restraining the unlawful retaliation against, and censorship of, Mr.
7     Washington at the Taylor Street Facility, located in San Francisco, California.
8           Plaintiffs allege as follows:
9

10                                          INTRODUCTION
11          1.      This First Amended Complaint is being filed, on an emergency basis,
12    because of additional acts of retaliation by defendants, the Federal Bureau of Prisons
13    and the GEO Group, Inc. against Plaintiff, Keith H. “Malik” Washington. These
14    additional, outrageous acts of retaliation, commencing on February 4, 2021, took
15    place immediately after, and in direct response to, Plaintiffs’ filing of their original
16    complaint on February 1, 2021 and the press conference held afterwards on February
17    2, 2021. In addition to the previous retaliatory acts alleged in the original complaint,
18    defendants have now also retaliated against Plaintiffs’ First and Fifth Amendment
19    rights of access to the courts.
20          2.      Plaintiffs request immediate relief from this Honorable Court to restore
21    the status quo and prohibit any further retaliation against Plaintiffs Washington and
22    the San Francisco Bay View – retaliation which could lead to Plaintiff Washington
23    losing his job, being involuntarily and illegally transferred out of his current
24    residence at the Taylor Street Center into jail, and irreparable economic harm to the
25    San Francisco Bay View National Black Newspaper.
26          3.      Following the filing of the original complaint on February 1, 2021,
27    defendants “discovered” additional conduct by Plaintiff Washington from back in
28    December, 2020, more than two months ago, and used that conduct as the pretext



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 2
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 3 of 52




1     for additional disciplinary charges against him. Plaintiff Washington was never
2     disciplined for this conduct until after the complaint in this case was filed and a
3     press conference took place. Defendants also made a phone call to the San Francisco
4     Bay View on February 3, 2021 which show that they were engaged in a fishing
5     expedition, deliberately targeting Plaintiff Washington to find any and all possible
6     charges which could be brought against him.
7           4.      The new retaliation in this case is discussed chronologically after the
8     previous background, in paragraphs 66-82.
9           5.      Shortly before January 8, 2021, a COVID-19 outbreak began at the
10    Taylor Street Center located in the Tenderloin, in the heart of San Francisco – an
11    outbreak which, as of this writing, is still ongoing. Because Plaintiff, Keith H. “Malik”
12    Washington, exposed this outbreak in his role as Editor-in-Chief of Plaintiff, the San
13    Francisco Bay View National Black Newspaper (“SF Bay View”), Mr. Washington was
14    retaliated against by the Federal Bureau of Prisons (“BOP”), acting through their
15    contractor, the GEO Group, Inc. (“GEO Group”). Mr. Washington and the SF Bay
16    View seek relief from this Court to vindicate their free speech rights.
17          6.      The Taylor Street Center is a private prison facility operated by the GEO
18    Group. It is a Residential Reentry Center - a minimum security facility without cells,
19    bars or armed prison guards. Such centers facilitate prisoners’ reentry into society by
20    placing them in a transitional situation, in which they can seek gainful employment
21    and integrate into the wider community.
22          7.      Mr. Washington was transferred to the Taylor Street Center in
23    September 2020, when he entered pre-release status on his federal sentence. As part
24    of his pre-release, he is authorized to work as a journalist and editor of the SF Bay
25    View, the most visited Black newspaper on the internet. When a non-confidential
26    memo concerning the outbreak was circulated to facility residents, Mr. Washington
27    publicized and covered the developing outbreak – an outbreak which GEO Group
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 3
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 4 of 52




1     denied.
2           8.      For doing so, and for filing this lawsuit, he was punished by defendants.
3

4                                 JURISDICTION AND VENUE
5           9.      This action arises under the First and Fifth Amendments of the U.S.
6     Constitution and the Administrative Procedure Act (“APA”), 5 U.S.C. § 702, 706.
7     This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. § 1331
8     (claims arising under the U.S. Constitution), 5 U.S.C. § 702 and 706, and, to the
9     extent the claims seek declaratory relief, pursuant to 28 U.S.C. §§ 2201 and 2202.
10          10.     Venue is proper in the United States District Court for the Northern
11    District of California pursuant to 28 U.S.C. § 1391(b)(1), (b)(2) and (e)(1)
12    respectively, because defendants are located in the Northern District of California,
13    because a substantial part of the events or omissions giving rise to the claim occurred
14    within the Northern District of California, and because this action is brought against
15    the Federal Bureau of Prisons, a public agency of the United States Government
16    within the Department of Justice.
17

18                                            PARTIES
19          11.     Plaintiff, Keith H. (“Malik”) Washington, an individual, is and at all
20    times relevant hereto was, a nationally recognized print and radio journalist, a
21    member of the California News Publishers Association, and the Editor-in-Chief of
22    Plaintiff San Francisco Bay View National Black Newspaper (“SF Bay View”). At all
23    times material therein, Plaintiff Washington was acting as a journalist within the
24    course and scope of his employment as Editor-in-Chief of Plaintiff SF Bay View.
25          12.     Mr. Washington began his career as a freelance journalist in 2012 while
26    incarcerated on state charges in Texas, writing on prison issues, environmental
27    abuses by petrochemical companies, and the connections between these issues and
28    capitalism. He has written for, and been interviewed by, VICE Magazine, Al Jazeera,



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 4
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 5 of 52




1     Democracy Now, the Final Call and the Black Agenda Report. He also works as a
2     radio journalist, with regular segments on Workweek Radio and Prison Focus Radio
3     on KPOO. Plainitff Washington attended Morgan State University in Baltimore, and
4     served his country for eight years as a combat medic in the United States Army, with
5     a rank of Corporal (E-4). He received a General Discharge Under Honorable
6     Conditions in 1988.
7           13.    Plaintiff Washington is presently under the custody of Defendant Federal
8     Bureau of Prisons and has been on a duly-authorized “work-release” program as part
9     of his “pre-release” status since September 3, 2020. He is scheduled to be released
10    from custody on May 31, 2021. Pursuant to Plaintiff Washington’s “work-release”
11    program, he resides at the Taylor Street Residential Reentry Center at 111 Taylor
12    Street, San Francisco, California. The Taylor Street Center is located in the
13    Tenderloin District of San Francisco, a neighborhood in downtown San Francisco
14    where many poor people, including many homeless persons, reside.
15          14.    As an integral part of his “work-release” program, Plaintiff Washington
16    is authorized to leave the Taylor Street facility at 7:00 a.m. every morning, Mondays
17    through Saturdays, to carry out his Editor-in-Chief duties at the offices of Plaintiff
18    S.F. Bay View in the Bayview-Hunters Point District of San Francisco, and is
19    required to return to said facility by 8:00 pm each evening.
20          15.    Plaintiff Washington’s duties as Editor-in-Chief include processing and
21    routing, when appropriate, emails which the SF Bay View receives to the appropriate
22    staff person to process. The SF Bay View receives approximately 500 emails a day.
23    The Editor-in-Chief has to read these emails, determine if a response is appropriate,
24    and forward the email to the staff person who can respond or act on the email.
25    Plainitff Washington performs this function both at work and after hours, following
26    his return to the Taylor Street Center in the evenings, on his cell phone.
27          16.    Plaintiff Washington’s duties as Editor-in-Chief also include developing
28    and writing stories and story ideas.



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 5
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 6 of 52




1           17.    A crucial component of Plaintiff Washington’s duties as Editor-in-Chief
2     is building relationships with other reporters, news editors and organizations in the
3     community. This includes developing story ideas, research and investigation
4     collaboratively with other members of the journalistic community, both in the Bay
5     Area and nationally.
6           18.    Plaintiff Washington’s duties as Editor-in-Chief require him to be in
7     regular contact with the public, journalists and news media. As a consequence,
8     Defendant Federal Bureau of Prisons (“BOP”) and Defendant the GEO Group, Inc.
9     (“GEO”) placed no restrictions on such contact prior to the events which commenced
10    on January 8, 2021, as hereinafter alleged.
11          19.    Plaintiff, the San Francisco Bay View National Black Newspaper (“SF Bay
12    View”), is, and at all times relevant hereto was, a corporation organized and existing
13    under the laws of the State of California. Plaintiff SF Bay View publishes a print and
14    electronic edition of a newspaper whose purpose is to serve as a communications
15    network for the Black communities in the United States and through the world to aid
16    them in building unity and achieving justice. The print edition of the newspaper is
17    distributed for free throughout the San Francisco Bay Area and is mailed to
18    subscribers, including thousands of prisoners through the United States. The
19    electronic edition of the newspaper, available on said Plaintiff’s website,
20    www.sfbayview.com, is the most visited Black newspaper website on the internet.
21    Plaintiff SF Bay View has existed and has published a newspaper since 1976.
22          20.    Defendant, the Federal Bureau of Prisons (“BOP”) is the federal
23    government agency within the United States Department of Justice responsible for
24    administering all federal correctional institutions, including the Taylor Street
25    Residential Reentry Center, pursuant to 18 U.S.C. § 4042. At all times herein
26    material there is, and was, a written contract between Defendant BOP and
27    Defendant The GEO Group, Inc., dba GEO California, Inc. (“GEO”), identified as
28    Contract #DJB200264, whereby GEO was and is to administer and supervise the



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 6
                Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 7 of 52




1        Taylor Street Residential Reentry Center on behalf of Defendant BOP. Defendant
2        BOP is, and was, responsible for ensuring that Defendant GEO complies with BOP’s
3        regulations, policies and practices, and the Constitution and laws of the United
4        States of America and the State of California.
5             21.    According to the webpage of Defendant BOP1:
6
                     “The BOP contracts with residential reentry centers (RRCs), also known
7                    as halfway houses, to provide assistance to inmates who are nearing
                     release. RRCs provide a safe, structured, supervised environment . . .
8                    RRCs help inmates gradually rebuild their ties to the community and
                     facilitate supervising ex-offenders’ activities during this readjustment
9
                     phase.”
10

11            Such reentry centers, like the Taylor Street Residential Reentry Center, are

12       minimum security settings, without cells, bars or armed prison guards, in which the

13       residents are intentionally placed in a transitional situation, the purpose of which is

14       for them to learn to take personal responsibility for their conduct, to respect the

15       rights of others, and to exercise their own civil and human rights in a proper manner

16       so as to facilitate their reentry into society. References to “BOP” include both BOP

17       and its current and former agents.

18            22.    Defendant The GEO Group, Inc., dba GEO California, Inc. (hereinafter

19       “GEO”) is, and at all times relevant hereto was, a corporation organized and existing

20       under the laws of the State of Florida, doing business within the State of California

21       and within the Northern District of California under the fictitious business name

22       “GEO California, Inc.,” and contracting with Defendant BOP, under a written

23       contract identified as Contract #DJB200264, to administer and supervise the Taylor

24       Street Residential Reentry Center and its employees and residents.

25            23.    At all times herein material, Defendant GEO is and was responsible for

26       implementing, enforcing, and complying with the policies and practices of Defendant

27

28
     1
         https://www.bop.gov/about/facilities/residential_reentry_management_centers.jsp


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 7
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 8 of 52




1     BOP. At all times herein material, Defendant GEO was responsible for hiring,
2     training, supervising and disciplining its agents and employees, and insuring their
3     compliance with its contract with Defendant BOP, the policies and practices of
4     Defendant BOP, and the Constitution and laws of the United States of America and
5     the State of California.
6           24.    At all times herein material, Defendant GEO has acknowledged, and
7     continues to acknowledge, its responsibility to respect the human rights, including
8     but not limited to the right to freedom of speech, of the residents of its residential
9     reentry centers, such as the Taylor Street Residential Reentry Center, as set forth in
10    Defendant GEO’s “Global Human Rights Policy” which states, inter alia, that said
11    Defendant assures its “continuing compliance with the rule of law and respect for the
12    human rights of those in our care and custody” and further acknowledges that “the
13    principles enunciated in this policy . . . have been informed by reference to such
14    third-party international organizations as the United Nations and such instruments
15    as its Universal Declaration on Human Rights . . .”
16
            25.    Article 19 of the Universal Declaration on Human Rights states:
17
             “Everyone has the right to freedom of opinion and expression; this right
18          includes freedom to hold opinions without interference and to seek, receive and
            impart information and ideas through any media and regardless of frontiers.”
19

20
            26.    Plaintiffs are informed and believe, and thereon allege, that Defendant
21
      BOP, in entering into its contract with Defendant GEO with respect to the Taylor
22
      Street Residential Reentry Center, relied in part on Defendant GEO’s commitment to
23
      respect the human rights of those in its care and custody, and that, therefore,
24
      Defendant GEO’s “Global Human Rights Policy” is an implied covenant of said
25
      contract.
26
            27.    Defendant Monica Hook (hereinafter “Hook”), an individual, is and at all
27
      times relevant hereto was, employed as Vice President for Communications at the
28
      Taylor Street Residential Reentry Center by Defendant GEO and, at all such times,


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 8
                Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 9 of 52




1     was acting within the course and scope of said employment. Said Defendant is sued
2     in her individual and official capacity herein.
3           28.    Defendant Maria Richard (hereinafter “Richard”), an individual, is and
4     at all times relevant hereto was, employed as Facility Director at the Taylor Street
5     Residential Reentry Center by Defendant GEO and, at all such times, was acting
6     within the course and scope of said employment. Said Defendant is sued in her
7     individual and official capacity herein.
8           29.    Defendant Will Gomez (hereinafter “Gomez”), an individual, is and at all
9     times relevant hereto was, employed as Case Manager at the Taylor Street
10    Residential Reentry Center by Defendant GEO and, at all such times, was acting
11    within the course and scope of said employment. Said Defendant is sued in his
12    individual and official capacity herein.
13          30.    Defendant Murtala Lanval (hereinafter “Lanval”), an individual, is and at
14    all times relevant was, employed as Job Developer at the Taylor Street Residential
15          31.    The true names and capacities of Defendants DOES 1 through 10,
16    inclusive, are unknown to Plaintiffs who sue said Defendants by the aforesaid
17    fictitious names. Upon ascertaining the true names and capacities of these
18    fictitiously-named Defendants, Plaintiffs will amend this Complaint, or seek leave to
19    do so, to substitute the same for their fictitious names. Plaintiffs are informed and
20    believe and thereon allege that each DOE Defendant is in some manner legally
21    responsible for the unlawful conduct alleged herein and the injuries complained of
22    herein.
23          32.    Plaintiffs are informed and believe, and thereon allege that, at all times
24    material herein, each Defendant was acting as the employee, agent, representative,
25    officer, co-joint venturer, and co-conspirator of each remaining co-defendant and, at
26    all such times, was acting within the course and scope of said employment, agency,
27    representation, office, joint venture, and conspiracy.
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 9
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 10 of 52




1                                  GENERAL ALLEGATIONS
2           33.    On January 8, 2021, Plaintiff Washington learned of an outbreak of the
3     Covid-19 pandemic at the Taylor Street Residential Reentry Center – an outbreak
4     which is still ongoing, as of this writing. Plaintiff Washington learned of the outbreak
5     from a non-confidential memorandum concerning the same which was co-authored
6     by Defendant Richard, distributed to residents of said facility that day by employees
7     of Defendant GEO, and which was the first notice of the outbreak provided to facility
8     residents. Said non-confidential memo stated, in pertinent part, as follows:
9
                   “We have had a few residents and staff who have recently tested positive
10                 for the Covid-19. We have no way of knowing how big [o]r small an
                   outbreak is so we need to take necessary precautions.”
11

12          34.    A true and correct copy of the aforesaid memorandum is attached hereto
13    as Exhibit “A” and incorporated herein by reference.
14          35.    Plaintiffs are informed and believe, and thereon allege, that some time
15    prior to January 8, 2021, Defendant GEO and Defendants Hook, Richards, Gomez,
16    and DOES 1 through 10 inclusive, knew that residents and/or staff at the Taylor
17    Street Residential Reentry Center had tested positive for COVID-19.
18          36.    On January 8, 2021, at 10:57 a.m., Mary Ratcliff, Co-Founder of Plaintiff
19    S.F. Bay View, emailed Plaintiff Washington’s case manager at Taylor Residential
20    Reentry Center, Belief Iruayenama, to request permission for Plaintiff Washington to
21    attend a press conference concerning allegations of racism in the San Francisco
22    Health Service System on January 11, 2021, from 12 noon to 1:00 pm. The press
23    conference was not related in any way to the Covid-19 outbreak at the Taylor
24    Residential Reentry Center. Ms. Iruayenama provided the following response by
25    email at 12:29 pm that same day:
26
                   “It’s fine, he already has a pass for work that day. So he can go for the
27                 Press conference since its in line with his job and its within his work
                   hours.”
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 10
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 11 of 52




1           37.    At 9:45 p.m. on January 8, 2021, Plaintiff Washington sent a text
2     message to San Francisco journalist Tim Redmond, founder of an independent
3     internet news site, “48 Hills.org,” and the past executive editor of the San Francisco
4     Bay Guardian, an alternative newspaper in the Bay Area. The text stated: “COVID
5     outbreak here, Tim.” Mr. Redmond texted back: “Whoa, can I call you in am?”
6           38.    On January 9, 2021, Defendant GEO placed the Taylor Street Residential
7     Reentry Center on lockdown. The common areas of the facility were closed.
8     Residents were confined to their rooms and only permitted to leave their rooms to
9     pick up meals.
10          39.    In the morning of January 9, 2021, Plaintiff Washington and journalist
11    Tim Redmond spoke by telephone concerning the pandemic outbreak at the Taylor
12    Street Residential Reentry Center. In the afternoon of January 9, 2021, a copy of the
13    January 8 memorandum of Defendant GEO concerning the outbreak was posted
14    publicly on Twitter. Plaintiff Washington saw the posting and sent a link to it to Mr.
15    Redmond.
16          40.    In the late afternoon of January 9, 2021, Nube Brown, the Managing
17    Editor of the S.F. Bay View, issued a press release which stated, in pertinent part, as
18    follows:
19
                    “GEO GROUP has withheld information about several staff and
20                 residents testing positive for COVID-19 at their Reentry facility located
                   at 111 Taylor Street until last night. They have no plans to test the
21                 residents until possibly next week.”
22
            41.    At 3:58 p.m. on January 9, 2021, Tim Redmond sent an email to
23
      Defendant Richard referencing the aforesaid press release which stated, in pertinent
24
      part, as follows:
25

26                 “Can you tell me if there are currently active cases, and what’s being
                   done? Do the people who live there know who has tested positive? Are
27                 there any plans to move out of the center people who are close to the end
                   of their probation and have jobs and a place to go?”
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 11
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 12 of 52




1           42.    Defendant Richard did not respond to the aforesaid email. Three hours
2     later, however, at 6:47 p.m., Defendant Hook emailed Mr. Redmond, but provided
3     no answers to his questions about the Covid outbreak. Instead, Defendant Hook’s
4     email stated the following:
5
                   “Thank you for your inquiry. From whom did you receive the release and
6                  would you please forward that to me? I need some time to get the
                   information you’ve requested.”
7

8           43.    Mr. Redmond emailed the press release and Twitter posting to
9     Defendant Hook in response to her request.
10          44.    On January 10, 2021, at 2:05 p.m., Defendant Hook emailed Mr.
11    Redmond: “You’re also using a Gmail address. With all due respect, you could be
12    anyone.” She requested confirmation of his identity. Mr. Redmond provided her with
13    an email address at 48hills.org.
14          45.    On January 10, 2021, at 2:56 p.m., Defendant Hook emailed Mr.
15    Redmond stating that,”There are currently zero staff or resident COVID cases at
16    Taylor Street.”
17          46.    At 3:02 p.m., Mr. Redmond emailed Defendant Hook the January 8
18    memorandum from the Twitter posting and asked if it was fraudulent.
19          47.    At approximately the same time, Defendant DOE 1, an employee of
20    Defendant GEO, went to Plaintiff Washington’s room at the Taylor Street Residential
21    Reentry Center and showed him a text message from Defendant Richard. The text
22    message stated that the permission previously granted him to attend the January 11,
23    2021 press conference was revoked. Plaintiffs do not know the true name of
24    Defendant DOE 1.
25          48.    Plaintiff Washington contacted his case manager, Ms. Iruayenama, and
26    asked why the permission was revoked. She stated that she did not know and that it
27    was Defendant Richard who had intervened to revoke it.
28          49.    Between 4:15 p.m. and 4:30 p.m. on January 10, 2021, Defendant Gomez



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 12
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 13 of 52




1     unlawfully seized Plaintiff Washington’s cell phone and his roommate’s cell phone in
2     addition to the cell phones of other residents. Defendant Gomez demanded that
3     Plaintiff Washington give him the code to unlock his cell phone, and Plaintiff
4     Washington provided the code. Within 15 minutes, all of the cell phones other than
5     that belonging to Plaintiff Washington were returned to their owners. Defendant
6     Gomez told Plaintiff Washington that he was now prohibited from using other
7     residents’ cell phones.
8           50.    Plaintiffs are informed and believe, and thereon allege, that no search
9     and seizure of residents’ cell phones had been conducted at the Taylor Street
10    Residential Reentry Center for at least six months prior to this incident.
11          51.    At 5:00 pm on June 10, 2021, Defendant Gomez issued an “Incident
12    Report” with regard to the matters hereinabove alleged.
13          52.    A true and correct copy of said Incident Report is attached hereto and
14    incorporated herein by reference as Exhibit “B.”
15          53.    The Incident Report charges Plaintiff Washington with violation of
16    “Prohibited Act 327" in Defendant BOP’s “Inmate Discipline Program, Program
17    Statement 5270.9.” Prohibited Act 327 is described therein as “Unauthorized Contact
18    with the Public.” The Incident Report quotes in its entirety Mr. Redmond’s email
19    from 3:58 p.m., January 9, 2021, inquiring about the Covid-19 outbreak at the Taylor
20    Street Residential Reentry Center. The Incident Report quotes BOP’s policy for
21    institutional visits, found at 28 C.F.R. §540.62(e), which states that:
22
                   “Interviews by reporters and others not included in $540.2 may be
23                 permitted only by special arrangement and with approval of the
                   Warden.”
24

25          54.    According to the Incident Report, Defendant Gomez charged Plaintiff
26    Washington with violating Prohibited Act 327 (“Unauthorized Contact with the
27    Public”) after finding the above-referenced email correspondence between Plaintiff
28    and Tim Redmond on Plaintiff’s cell phone during a cell phone search, and after Mr.



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 13
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 14 of 52




1     Redmond had emailed Defendant Richards requesting information concerning the
2     Covid-19 outbreak at the Taylor Street Residential Reentry Center.
3           55.    At 6:44 p.m. on June 10, 2021, Defendant Hook telephoned Mr.
4     Redmond and admitted during that phone conversation that, contrary to her
5     previous email, three persons had tested positive for Covid-19 at the Taylor Street
6     Residential Reentry Center, but claimed that they had been moved off-site.
7     Defendant Hook asked Mr. Redmond again who had given him the information
8     about the Covid-19 outbreak at the Taylor Street facility. Defendant Hook assured
9     Mr. Redmond that residents of the facility were permitted to possess and use cell
10    phones and that they had every right to communicate with the public.
11          56.    On January 11, 2021, Plaintiff Washington was ordered confined to his
12    room at the Taylor Street Residential Reentry Center and barred from attending the
13    press conference that day to which he had previously been granted permission to
14    attend. At 11:30 a.m. he was escorted to the board room at the facility for a
15    disciplinary meeting with Defendant Richard. Defendant Richard told Plaintiff
16    Washington that his cell phone would be confiscated for 30 days.
17          57.    Defendant Richard gave Plaintiff Washington a “News Interview
18    Authorization Form” and told him that he must fill out the form each time he wished
19    to have any contact with a journalist or member of the press, and obtain written
20    permission for such contact from a staff member of the Taylor Street Residential
21    Reentry Center before having any such contact. Defendant Richard further clarified
22    that, in order for Plaintiff Washington to have permission to have contact with a
23    journalist or the press, authorization would have to be obtained from Washington,
24    D.C., presumably from some top official of Defendant BOP. Defendant Richard also
25    revoked 14 days of Plaintiff Washington’s good time credits. The revocation of his
26    good time credits delays Plaintiff Washington’s earliest possible eligibility for home
27    confinement from March 19, 2021 to April 2, 2021, and delays his release date from
28    May 31, 2021 to June 13, 2021.



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 14
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 15 of 52




1           58.    During the disciplinary meeting, Defendant Richard revised the Incident
2     Report (Exhibit “B”) by adding to it, in her handwriting, a violation of Prohibited Act
3     297 which she describes therein as “Phone abuse.”
4           59.    Attached hereto as Exhibit “C”, and incorporated herein by reference, is
5     a true and correct copy of the Discipline Hearing Officer (DHO) report for Mr.
6     Washington’s discipline, Report No. 3466318, containing a copy of the revised
7     incident report.
8           60.    Prohibited Act 297 prohibits: “Use of the telephone for abuses . . . which
9     circumvent the ability of staff to monitor frequency of telephone use, content of the
10    call, or the number called.” Defendant Richard concluded the disciplinary meeting
11    by telling Plaintiff Washington that, if he had “kept everything quiet” about the
12    Covid-19 outbreak at the Taylor Street Residential Reentry Center, he would not
13    have been disciplined.
14          61.    Plaintiff Washington was the only resident charged with violation of
15    Prohibited Act 297 (“Phone Abuse”) out of all the residents whose phones were the
16    subject of the above alleged search and seizure.
17          62.    On January 17, 2021, Defendant GEO provided Plaintiff Washington
18    with a copy of the Unit Discipline Committee report concerning the hereinabove-
19    alleged incident. On January 21, 2021, Plaintiff Washington duly submitted a BP-9
20    “Request for Administrative Remedy” to Defendant GEO. As of this writing, he has
21    not received a response to the BP-9.
22          63.    Journalist Tim Redmond published two articles online concerning the
23    Covid-19 outbreak at the Taylor Street Residential Reentry Center. On January 11,
24    2021, Mr. Redmond published online, “Covid Outbreak – and Media Crackdown – –
25    at Private Halfway House in Tenderloin” (https://48hills.org/2021/01/covid-
26    outbreak-and-media-crackdown-at-private-halfway-house-in-tenderloin/).On
27    January 17, 2021, Mr. Redmond published online, “Bay View Editor May Take Legal
28    Action Against Private Prison Company” (https://48hills.org/2021/01/bayview-



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 15
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 16 of 52




1     editor-may-take-legal-action-against-private-prison-company/).
2           64.    As of the date of filing of this Complaint, Defendant BOP has
3     acknowledged on its website that five residents at the Taylor Street Residential
4     Reentry Center have contracted the Covid-19 virus, with two of them having
5     recovered (https://www.bop.gov/coronavirus/).
6           65.    By reason of the conduct and actions of each Defendant, as herein
7     alleged, Plaintiffs have had to retain the professional services of attorneys to
8     vindicate their rights and remedy their damages and are entitled to an award of
9     reasonable attorneys’ fees against said Defendants upon favorable adjudication or
10    settlement of this litigation.
11
         ADDITIONAL ALLEGATIONS REGARDING RETALIATORY ACTS OF
12                         FEBRUARY 4, 2021

13
            66.    The original complaint in this matter was filed on Monday, February 1,
14
      2021. On Tuesday, February 2, 2021, a press conference was held announcing the
15
      filing of the lawsuit. The press conference was broadcast from the SF Bay View
16
      offices on Zoom. Plaintiff Washington was present for work at the offices of the SF
17
      Bay View, attended the press conference, and spoke during the press conference.
18
            67.    At no point during this press conference did Plaintiff Washington
19
      mention any employees of BOP or the GEO Group by name, nor did Plaintiff
20
      Washington discuss the specifics of any retaliatory acts directed against him.
21
            68.    The day after the press conference, on February 3, 2021, Mary Ratcliff,
22
      the co-founder of the SF Bay View, received a phone call from Defendant Lanval.
23
      Defendant Lanval asked Ms. Ratcliff where Plaintiff Washington was when the press
24
      conference took place. Ms. Ratcliff stated that Plaintiff Washington was at the SF
25
      Bay View offices during the entirety of the press conference.
26
            69.    Defendant Lanval then asked Ms. Ratcliff about Mr. Washington’s
27
      attendance at a press conference which took place at UC Hastings. Ms. Ratcliff
28
      responded that UC Hastings was located in the Tenderloin, almost right round the


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 16
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 17 of 52




1     corner from the Taylor Street Center. Ms. Ratcliff then ended the conversation.
2            70.   Plaintiffs are informed and believe, and thereon allege, that Defendant
3     Lanval was instructed, immediately following the press conference on February 2,
4     2021, to identify additional incidents for which Plaintiff Washington could be subject
5     to BOP discipline.
6            71.   Plaintiffs are informed and believe, and thereon allege, that following the
7     press conference on February 2, 2021, defendants, or some subgrouping of them,
8     including named defendants Monica Hook, Maria Richard and Will Gomez,
9     determined to discipline Plaintiff Washington in retaliation for the filing of this
10    lawsuit on February 1, and instructed Defendant Lanval to target Plaintiff
11    Washington. Defendant Lanval then compiled a list of internet sites mentioning
12    Plaintiff Washington in an effort to identify incidents for which he could be charged
13    with disciplinary violations.
14           72.   Plaintiffs are informed and believe, and thereon allege, that Defendant
15    Lanval’s investigation was undertaken solely in response to the press conference of
16    February 2, 2021, that such investigations are not routine, and that no comparable
17    investigations had been made by Taylor Street Center staff prior to this occasion.
18           73.   At 8:00 p.m. on the evening of February 3, 2021, Defendant Lanval
19    issued an Incident Report disciplining Plaintiff Washington, which was delivered to
20    Plaintiff Washington at 6:13 p.m. on February 4, 2021.
21           74.   Attached hereto as Exhibit “D”, and incorporated herein by reference, is
22    a true and correct copy of the Incident Report for Mr. Washington’s discipline.
23           75.   The Incident Report lists three violations: Prohibited Acts 200, 315 and
24    316.
25           76.   Prohibited Act 200 is “Escape from a work detail, non-secure institution,
26    or other non-secure confinement, including community confinement, with
27    subsequent voluntary return to Bureau of Prisons custody within four hours.”
28           77.   Prohibited Act 315 is “Participating in an unauthorized meeting or



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 17
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 18 of 52




1     gathering.”
2           78.     Prohibited Act 316 is “Being in an unauthorized area without staff
3     authorization.”
4           79.     Prohibited Act 200 is a high severity prohibited act; Prohibited Acts 315
5     and 316 are moderate severity acts.
6           80.     The basis for the retaliatory incident report was Defendant Murtala’s
7     “[review of] a news posting and press conference that was posted on line.” The
8     recording was apparently of a “recorded press conference and at a rally sometimes in
9     December 2020, at the UC Hasting Campus”. The Incident Report asserts that
10    “during the 30 minutes press conference Washington mentioned GEO Taylor St.
11    Center, identifying staff by names and referred to BOP on a number of occasions. He
12    did not submit a request to have contact with the media or attend this meeting.
13          81.     Plaintiff Washington’s remarks at UC Hastings are posted online at
14    https://www.youtube.com/watch?v=P-Jlmr5m__s&t=1s. His remarks were 2
15    minutes and 50 seconds long, not 30 minutes, and he does not mention BOP or the
16    Taylor Street Center.
17          82.     A high severity prohibited act can result in parole date recission or
18    retardation, disciplinary segregation, or loss of a prisoner’s job.
19

20                                 FIRST CLAIM FOR RELIEF
21                          For Violations of the First Amendment
22                        By Each Plaintiff Against Each Defendant
23          61.     Plaintiffs hereby reallege and incorporate by reference paragraphs 1
24    through 60 above, as though fully set forth herein.
25          62.     Defendants’ actions, as alleged herein, constitute state action and agency
26    action.
27          63.     By their actions and conduct as herein alleged, each Defendant violated,
28    and continues to violate, Plaintiffs’ rights to freedom of speech and the press under



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 18
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 19 of 52




1     the First Amendment to the United States Constitution. These violations are
2     actionable under 5 U.S.C. §702.
3           64.    The conduct of each Defendant, as herein alleged, constitute adverse
4     actions against Plaintiff Washington, carried out in retaliation for said Plaintiff’s
5     exercise of his rights under the First Amendment to the United States Constitution.
6     Said conduct of each Defendant directly chills and bars Plaintiff Washington’s
7     exercise of his First Amendment rights without reasonably advancing a legitimate
8     correctional goal and, furthermore, directly contradicts the correctional goal of
9     Plaintiff’s having been placed in his particular “work-release” program at the Taylor
10    Street Residential Reentry Center.
11          65.    The conduct of each Defendant, as herein alleged, constitute adverse
12    actions against Plaintiff S.F. Bay View, carried out in retaliation for said Plaintiff’s
13    exercise of its rights under the First Amendment to the United States Constitution.
14    Said conduct of each Defendant directly chills and bars Plaintiff S.F. Bay View’s
15    exercise of its First Amendment rights without reasonably advancing a legitimate
16    state interest.
17          66.    The conduct of each Defendant, as herein alleged, has caused and
18    continues to cause irreparable harm to each Plaintiff’s exercise of their First
19    Amendment rights, for which there is no adequate remedy at law, and which justify
20    the issuance of a Declaratory Judgment, Temporary Restraining Order, Preliminary
21    Injunction, and/or Permanent Injunction.
22

23                               SECOND CLAIM FOR RELIEF
24                          For Violations of the Fifth Amendment
25                      By Plaintiff Washington Against All Defendants
26          67.    Plaintiffs hereby reassert and incorporate by reference paragraphs 1
27    through 60 above as though fully set forth herein.
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 19
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 20 of 52




1           68.    By their actions and conduct as herein alleged, each Defendant deprived,
2     and continues to deprive, Mr. Washington of a substantive liberty interest protected
3     under the Fifth Amendment of the United States Constitution. Defendants deprived
4     Mr. Washington of 14 days of good time credits, delaying his release date from
5     March 31, 2021 to June 13, 2021. His earliest possible home confinement date has
6     also been delayed, from March 19, 2021 to April 2, 2021. Plaintiff also has a
7     substantive liberty interest in access to the courts, which defendants have interfered
8     with through their retaliatory acts.
9           69.    By their actions and conduct as herein alleged, each Defendant deprived,
10    and continues to deprive, Mr. Washington of a substantive property interest
11    protected under the Fifth Amendment of the United States Constitution. Defendants
12    confiscated Mr. Washington’s cell phone on January 10, 2021, and have impounded
13    it for 30 days.
14          70.    Defendants’ actions cause ongoing and irreparable harm to Mr.
15    Washington’s and the SF Bay View’s exercise of their constitutional rights, for which
16    there is no adequate remedy at law.
17

18                                THIRD CLAIM FOR RELIEF
19           For Violation of the California Constitution, Article I, section 2
20        By Each Plaintiff Against Defendants the GEO Group, Inc., dba GEO
21        California, Inc.; Monica Hook; Maria Richard; Will Gomez; Murtala
22                        Lanval; and DOES 1 Through 10, Inclusive
23
            71.    Plaintiffs hereby reallege and incorporate by reference paragraphs 1
24
      through 60 above, as though fully set forth herein.
25
            72.    By their actions and conduct as herein alleged, each Defendant violated,
26
      and continues to violate, Plaintiffs’ rights to freedom of speech and the press under
27
      Article I, section 2 of the California Constitution.
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 20
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 21 of 52




1           73.    The conduct of each Defendant, as herein alleged, constitutes adverse
2     actions against Plaintiff Washington, carried out in retaliation for said Plaintiff’s
3     exercise of his rights under Art. I, § 2 of the California Constitution. Said conduct of
4     each Defendant directly chills and bars Plaintiff Washington’s exercise of his rights
5     under Art. I, § 2 of the California Constitution without reasonably advancing a
6     legitimate correctional goal and, furthermore, directly contradicts the correctional
7     goal of Plaintiff’s having been placed in his particular “work-release” program at the
8     Taylor Street Residential Reentry Center.
9           74.    The conduct of each Defendant, as herein alleged, constitutes adverse
10    actions against Plaintiff S.F. Bay View, carried out in retaliation for said Plaintiff’s
11    exercise of its rights under Article I, §2 of the California Constitution. Said conduct
12    of each Defendant directly chills and bars Plaintiff S.F. Bay View’s exercise of its
13    rights under Article I, §2 of the California Constitution without reasonably advancing
14    a legitimate state interest.
15          75.    The conduct of each Defendant, as herein alleged, has caused and
16    continues to cause irreparable harm to each Plaintiff’s exercise of their rights under
17    Article I, §2 of the California Constitution for which there is no adequate remedy at
18    law and which justifies the issuance of a Declaratory Judgment, Temporary
19    Restraining Order, Preliminary Injunction, and/or Permanent Injunction.
20

21                               FOURTH CLAIM FOR RELIEF
22                     For Violation of California Civil Code § 52.1(b)
23       By Each Plaintiff Against Defendants The GEO Group, Inc., dba GEO
24        California, Inc.; Monica Hook; Maria Richard; Will Gomez; Murtala
25                        Lanval; and DOES 1 through 10, inclusive
26          76.    Plaintiffs hereby reassert and incorporate by reference paragraphs 1
27   through 60 above, as though fully set forth herein.
28          77.    Defendants’ actions interfered, by threats, intimidation, or coercion, with



     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 21
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 22 of 52




1    the exercise and enjoyment by each plaintiffs of their right to freedom of speech and the
2    press under Art. 1, § 2 of the California Constitution.
3           78.    The conduct of each Defendant, as hereinabove alleged, has caused and
4    continues to cause damages to each Plaintiff in an amount to be proved and, pursuant to
5    California Civil Code §52.1(b), entitle each Plaintiff to actual damages for each offense
6    and any amount that may be determined by a jury, or a court sitting without a jury, up
7    to a maximum of three times the amount of actual damages, but no less than $4,000,
8    and reasonable attorneys’ fees, under Civil Code §52(a).
9           79.    The conduct of each Defendant, as hereinabove alleged, has caused and
10   continues to cause ongoing and irreparable harm to Plaintiffs’ exercise of their rights
11   under Article 1, §2 of the California Constitution, for which there is no adequate remedy
12   at law, and which justify the issuance of a Declaratory Judgment, Temporary
13   Restraining Order, Preliminary Injunction, and/or Permanent Injunction pursuant to
14   Civil Code §52.1(b).
15          80.    Pursuant to Civil Code §52.1(h), this Honorable Court, in addition to any
16   damages, injunction, or other equitable relief, may award Plaintiffs reasonable
17   attorneys’ fees.
18
                                  FIFTH CLAIM FOR RELIEF
19
                                     For Breach of Contract
20
                             By Each Plaintiff Against Defendant
21
                        The GEO Group, Inc., dba GEO California, Inc.
22

23
            81.    Plaintiffs hereby reassert and incorporate by reference paragraphs 1
24
     through 60 above, as though fully set forth herein.
25
            82.    At all times herein material there was, and is, in full force and effect a
26
     written contract between Defendant BOP and Defendant GEO under Contract
27
     #DJB200264, whereby GEO was and is to administer and supervise the Taylor Street
28
     Residential Reentry Center on behalf of Defendant BOP.


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 22
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 23 of 52




1           83.    At all times herein material, Defendant GEO has acknowledged, and
2    continues to acknowledge, its responsibility to respect the human rights, including but
3    not limited to the right to freedom of speech, of the residents, including Plaintiff
4    Washington, of its residential reentry centers, including the Taylor Street Residential
5    Reentry Center, as set forth in Defendant GEO’s “Global Human Rights Policy” which
6    states, inter alia, that said Defendant assures its “continuing compliance with the rule of
7    law and respect for the human rights of those in our care and custody” and further
8    acknowledges that “the principles enunciated in this policy . . . have been informed by
9    reference to such third-party international organizations as the United Nations and such
10   instruments as its Universal Declaration on Human Rights . . .”
11          84.    Article 19 of the Universal Declaration on Human Rights states the
12   following:
13
                   “Everyone has the right to freedom of opinion and expression; this right
14                 includes freedom to hold opinions without interference and to seek,
                   receive and impart information and ideas through any media and
15                 regardless of frontiers.”
16
            85.    Plaintiffs are informed and believe, and thereon allege, that Defendant
17
     BOP, in entering into its contract with Defendant GEO with respect to the Taylor Street
18
     Residential Reentry Center, relied in part on Defendant GEO’s commitment to respect
19
     the human rights of those in its care and custody, and that, therefore, Defendant GEO’s
20
     “Global Human Rights Policy” is an implied covenant of said contract.
21
            86.    By operation of the laws of the State of California there is a Covenant of
22
     Good Faith and Fair Dealing implied in the aforesaid written contract between
23
     Defendant BOP and Defendant GEO.
24
            87.    Plaintiff Washington, as a resident of the Taylor Street Residential Reentry
25
     Center, and Plaintiff S.F. Bay View, as the employer of Plaintiff Washington as its
26
     Editor-in-Chief as part of his “work-release” program, are foreseeable and intended
27
     third-party beneficiaries of the hereinabove-alleged written contract between Defendant
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 23
              Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 24 of 52




1    BOP and Defendant GEO.
2           88.    The conduct of Defendant GEO, as herein alleged, constitutes a breach of
3    the implied covenant in the aforesaid written contract between Defendant GEO and
4    Defendant BOP, to respect the human rights, including the right to freedom of speech
5    under Article 19 of the Universal Declaration of Human Rights, of residents of the
6    Taylor Street Residential Reentry Center, including Plaintiff Washington. Plaintiff
7    Washington, as a third-party beneficiary of the aforesaid contract, has suffered injuries
8    and damages from said breach of covenant in an amount to be proved and has the right
9    to bring this Claim for Relief. Plaintiff SF Bay View, as the employer of Plaintiff
10   Washington, and as a third-party beneficiary of the aforesaid contract, has suffered
11   injuries and damages from said breach of covenant in an amount to be proved and has
12   the right to bring this Claim for Relief.
13          89.    The conduct of Defendant GEO, as herein alleged, constitutes a breach of
14   the Covenant of Good Faith and Fair Dealing implied by law in the aforesaid written
15   contract between Defendant GEO and Defendant BOP. As third-party beneficiaries of
16   the said contract, Plaintiffs Washington and SF Bay View have suffered injuries and
17   damages from said breach of covenant, in an amount to be proved, and have the right to
18   bring this Claim for Relief.
19
                                    SIXTH CLAIM FOR RELIEF
20
                                          For Conversion
21
              By Plaintiff Washington Against Defendants The GEO Group, Inc.,
22
      dba GEO California, Inc.; Will Gomez; Maria Richard; and Does 1 through
23
                                            10, inclusive
24

25
            90.    Plaintiffs hereby reassert and incorporate by reference paragraphs 1
26
      through 60 above, as though fully set forth herein.
27
            91.    At all times herein material, Plaintiff Washington was and is entitled to
28
      the possession and use of the following item of personal property, to wit: his cell


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 24
                Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 25 of 52




1     phone. At all such times the aforesaid cell phone had a value, to be proved at time of
2     trial.
3              92.   On January 10, 2021 as hereinabove alleged, each Defendant unlawfully
4     took the aforesaid cell phone from Plaintiff Washington’s possession and continues
5     to detain and withhold the same from Plaintiff and to deprive Plaintiff of his right to
6     its possession and use, all to his damage, in an amount to be proved.
7              93.   Pursuant to Civil Code §3336, Plaintiff is entitled to recover the value of
8     his personal property (said cell phone) at the time of the conversion, with the
9     interest from that time, or, an amount sufficient to indemnify him for the loss which
10    is the natural, reasonable and proximate result of the conversion.
11             94.   Plaintiff Washington, as Editor-in-Chief of Plaintiff S.F. Bay View, as an
12    integral part of his duties in that capacity, is required to be in regular contact with
13    journalists, publishers, newspapers, online news sites, and members of the public,
14    and is dependent upon his cell phone for that purpose. Additionally, Plaintiff
15    Washington’s cell phone contains in its directory the contact information for
16    journalists, publishers, newspapers, online news sites, and members of the public
17    who are sources for news as well as articles for publication in the San Francisco Bay
18    View. Without having his cell phone in his possession and available for his use
19    Plaintiff is unable to properly and adequately carry out his duties as Editor-in-Chief,
20    all to his damage, in an amount to be proved.
21             95.   Plaintiff Washington does not have an adequate remedy at law for the
22    unlawful conversion of his cell phone and therefore requests equitable relief in the
23    form of an order that the aforesaid cell phone be returned to his possession forthwith
24    and a Declaratory Judgment prohibiting its being unlawfully taken from his
25    possession in the future.
26             96.   The conduct and actions of Defendants, as herein alleged, were, and are,
27    wilful, wanton, malicious, and oppressive, and undertaken with intent to defraud,
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 25
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 26 of 52




1     and justify the award of exemplary and punitive damages, in an amount to be
2     proved.
3

4                        DECLARATORY AND INJUNCTIVE RELIEF
5           97.      Plaintiffs’ only means of securing complete and adequate relief is to seek
6     declaratory and injunctive relief to provide plaintiffs substantial and complete
7     protection from defendants’ unlawful policies and procedures. Remedies at law are
8     inadequate. Plaintiffs therefore seek both legal damages and equitable remedies in
9     the form of declaratory and injunctive relief against defendants.
10
                                       PRAYER FOR RELIEF
11

12
            WHEREFORE, Plaintiffs pray for relief as follows:
13

14
      For the First Claim for Relief:
15
            1.       For a Temporary Restraining Order, Preliminary Injunction and
16
      Permanent Injunction restraining defendants from retaliating against Plaintiff for
17
      bringing this lawsuit.
18
            2.       For a Temporary Restraining Order, Preliminary Injunction, and
19
      Permanent Injunction mandating forthwith return to Plaintiff Washington of his cell
20
      phone; restoring Plaintiff Washington’s 14 days of good time credits; restraining
21
      Defendants from enforcing any and all restrictions on Plaintiff’s communicating with
22
      journalists, newspapers, online news sites, news media, and members of the public
23
      in the course of carrying out his duties as Editor-in-Chief of Plaintiff S.F. Bay View;
24
      and restraining Defendants from retaliating against Plaintiff for carrying out his
25
      aforesaid duties and bringing this lawsuit.
26
            3.       For a Declaratory Judgment that Defendants’ conduct, as hereinabove
27
      alleged, violates Plaintiff’s right to freedom of speech and of the press under the First
28
      Amendment to the United States Constitution.


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 26
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 27 of 52




1           4.       For an award of reasonable attorneys’ fees and costs of suit pursuant to
2     28 U.S.C. §2412(d).
3           5.       For such other and further relief as the Court may deem just and proper.
4
      For the Second Claim for Relief:
5
            1.       For a Temporary Restraining Order, Preliminary Injunction and
6
      Permanent Injunction restraining defendants from retaliating against Plaintiff for
7
      bringing this lawsuit.
8
            2.       For a Temporary Restraining Order, Preliminary Injunction, and
9
      Permanent Injunction mandating forthwith return to Plaintiff Washington of his cell
10
      phone; restoring Plaintiff Washington’s 14 days of good time credits; restraining
11
      Defendants from enforcing any and all restrictions on Plaintiff’s communicating with
12
      journalists, newspapers, online news sites, news media, and members of the public
13
      in the course of carrying out his duties as Editor-in-Chief of Plaintiff S.F. Bay View;
14
      and restraining Defendants from retaliating against Plaintiff for carrying out his
15
      aforesaid duties and bringing this lawsuit.
16
            3.       For a Declaratory Judgment that Defendants’ conduct, as hereinabove
17
      alleged, violates Plaintiff’s liberty and property rights under the Fifth Amendment to
18
      the United States Constitution.
19
            4.       For an award of reasonable attorneys’ fees and costs of suit pursuant to
20
      28 U.S.C. §2412(d).
21
            5.       For such other and further relief as the Court may deem just and proper.
22

23

24
      For the Third Claim for Relief:
25
            1.       For a Temporary Restraining Order, Preliminary Injunction and
26
      Permanent Injunction restraining defendants from retaliating against Plaintiff for
27
      bringing this lawsuit.
28
            2.       For a Temporary Restraining Order, Preliminary Injunction, and


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 27
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 28 of 52




1     Permanent Injunction mandating forthwith return to Plaintiff Washington of his cell
2     phone; restoring Plaintiff Washington’s 14 days of good time credits; restraining
3     Defendants from enforcing any and all restrictions on Plaintiff’s communicating with
4     journalists, newspapers, online news sites, news media, and members of the public
5     in the course of carrying out his duties as Editor-in-Chief of Plaintiff S.F. Bay View;
6     and restraining Defendants from retaliating against Plaintiff for carrying out his
7     aforesaid duties and bringing this lawsuit.
8           3.       For a Declaratory Judgment that Defendants’ conduct, as hereinabove
9     alleged, violates Plaintiff’s right to freedom of speech and of the press under Article I,
10    §2 of the California Constitution.
11          4.       For an award of reasonable attorneys’ fees pursuant to California Code of
12    Civil Procedure §1021.5.
13          5.       For costs of suit.
14          6.       For such other and further relief as the Court may deem just and proper.
15
      For the Fourth Claim for Relief:
16
            1.       For actual damages, in an amount to be proved.
17
            2.       For statutory damages, in an amount to be determined by a jury, or a
18
      court sitting without a jury, to a maximum of three times the amount of actual
19
      damages, but no less than $4000 for each offense, pursuant to Civil Code §52.1(b).
20
            3.       For a Temporary Restraining Order, Preliminary Injunction and
21
      Permanent Injunction restraining defendants from retaliating against Plaintiff for
22
      bringing this lawsuit.
23
            4.       For a Temporary Restraining Order, Preliminary Injunction, and
24
      Permanent Injunction mandating forthwith return to Plaintiff Washington of his cell
25
      phone; restoring Plaintiff Washington’s 14 days of good time credits; restraining
26
      Defendants from enforcing any and all restrictions on Plaintiff’s communicating with
27
      journalists, newspapers, online news sites, news media, and members of the public
28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 28
                 Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 29 of 52




1     in the course of carrying out his duties as Editor-in-Chief of Plaintiff S.F. Bay View;
2     and restraining Defendants from retaliating against Plaintiff for carrying out his
3     aforesaid duties and bringing this lawsuit., pursuant to Civil Code §52.1(b).
4           5.       For a Declaratory Judgment that Defendants’ conduct, as hereinabove
5     alleged, violates Plaintiff’s right to freedom of speech and of the press under Article I,
6     §2 of the California Constitution, pursuant to Civil Code §52.1(b).
7           6.       For reasonable attorneys’ fees pursuant to Civil Code §52(a) and/or
8     §52.1(h).
9           7.       For costs of suit.
10          8.       For such other and further relief as may be just and proper.
11
      For the Fifth Claim for Relief:
12

13
            1.       For special damages, in an amount to be proved.
14
            2.       For general damages, in an amount to be proved.
15
            3.       For costs of suit.
16
            4.       For such other and further relief as may be just and proper.
17

18    For the Sixth Claim for Relief:

19
            1.       For an order that Defendants return Plaintiff’s cell phone to him
20
     forthwith.
21
            2.       For special damages for the value of Plaintiff’s cell phone and interest
22
     thereon from the date of its conversion in an amount to be proved, pursuant to Civil
23
     Code §3336.
24
            3.       For special damages to indemnify Plaintiff Washington for the loss which
25
     is the natural, reasonable and proximate result of the conversion of his cell phone in
26
     an amount to be proved, pursuant to Civil Code §3336.
27
            4.       For exemplary and punitive damages in an amount to be proved.
28
            5.       For costs of suit.


     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 29
Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 30 of 52
             Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 31 of 52




1
                                          VERIFICATION
2

3
            I, Keith H. Washington, declare as follows:
4

5
            I am the plaintiff to this action. I have read the foregoing Verified Complaint
6
      and know its contents. The matters stated in this Verified Complaint are true based
7     on my own knowledge, except as to those matters stated on information and belief,
8
      and as to those matters I believe them to be true.
9

10
            I declare under penalty of perjury under the laws of the State of California that
11    the foregoing is true and correct and that this declaration was executed on February
12
      1, 2021, in San Francisco, California.
13

14

15

16                                              ___Keith H. Washington*_________
17
                                                Keith H. Washington
18

19          * I, Richard Tan, am the ECF user whose identification and password are being
20
      used to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby
21    attest that concurrence in the filing of these documents has been obtained from each
22
      of its signatories.
23

24

25

26

27

28




     Washington v. Federal Bureau of Prisons, Case No.
     Verified Complaint for Damages and Injunctive and Declaratory Relief - 31
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       2832
                                                          of of
                                                             4652




                          Exhibit A
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       2933
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3034
                                                          of of
                                                             4652




                          Exhibit B
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3135
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3236
                                                          of of
                                                             4652




                          Exhibit C
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3337
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3438
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3539
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3640
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3741
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3842
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       3943
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4044
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4145
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4246
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4347
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4448
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4549
                                                          of of
                                                             4652
Case
  Case
     3:21-cv-00787-LB
       3:21-cv-00787 Document
                      Document126Filed
                                    Filed
                                        02/01/21
                                          02/05/21Page
                                                    Page
                                                       4650
                                                          of of
                                                             4652
Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 51 of 52




                        Exhibit D
Case 3:21-cv-00787-LB Document 26 Filed 02/05/21 Page 52 of 52
